Case 21-01214-SLM          Doc 22      Filed 09/16/21 Entered 09/16/21 13:34:19    Desc Main
                                      Document      Page 1 of 3



Caption in Compliance with D.N.J. LBR 9004-1

 HERRICK, FEINSTEIN LLP
 Steven B. Smith
 Zachary Denver (pro hac vice pending)
 Rachel H. Ginzburg
 2 Park Avenue
 New York, NY 10016
 (212) 592-1400
 ssmith@herrick.com
 zdenver@herrick.com
 rginzburg@herrick.com

 Attorneys for Plaintiff Cosmopolitan Food Group, Inc.

 UNITED STATES BANKRUPTCY COURT
 DISTRICT OF JERSEY


   In re                                                   Case No. 20-23720-SLM

   BARIS A. KANTARCI,                                      Chapter 7

                     Debtor.                               Honorable Stacey L. Meisel


   COSMOPOLITAN FOOD GROUP, INC.

                                Plaintiff,                 Adv. No. 21-01214

                           v.

   BARIS A. KANTARCI

                                Defendant.


COSMOPOLITAN FOOD GROUP, INC’S WITNESS AND EXHIBIT LIST FOR PROOF
               HEARING SET ON SEPTEMBER 30, 2021

            Plaintiff Cosmopolitan Food Group, Inc. (“CFG”) hereby respectfully submits the

following Witness and Exhibit List in connection with the telephonic proof hearing (the “Proof

Hearing”) scheduled for September 30, 2021 at 10:00 a.m. (ET) before the Honorable Stacey L.
                                             1
HF 14008536v.5
Case 21-01214-SLM           Doc 22     Filed 09/16/21 Entered 09/16/21 13:34:19              Desc Main
                                      Document      Page 2 of 3



Meisel, United States Bankruptcy Judge of the United States Bankruptcy Court for the District of

New Jersey (the “Court”) in connection with the Request of Cosmopolitan Food Group, Inc. for

Entry of Default Judgment Against Defendant Baris A. Kantarci Under Fed. R. Bankr. P. 7055

and Fed. R. Civ. P. 55(b)(2) [ECF No. 14].

                                            WITNESS LIST

            CFG may call the following witnesses:

      1. Gregory Tobias, General Manager of CFG. Some of Mr. Tobias’s testimony will be
         confidential.
      2. Any witness listed, offered, or called by any other party.
      3. Any witness required for rebuttal or impeachment.

                                               EXHIBITS

            CFG may introduce the following exhibits:

        Exhibit                        Description                         Redacted/Under Seal
        A          Complaint by former employee against CFG and            To be filed under seal.
                   Kantarci
        B          Video related to complaint by former employee           To be filed under seal.
                   against CFG and Kantarci
        C          FDA Notice dated July 19, 2019                          Not applicable.
        D          FDA Notice dated July 25, 2019                          Not applicable.
        E          FDA Notice dated July 29, 2019                          Not applicable.
        F          Judgment entered against Kantarci in state court        Not applicable.
                   action
        G          Certificate of Amount due filed in state court          Redacted as filed in
                   action against Kantarci (without exhibits)              state court.
        H          Certification of Attorneys’ Fees filed in state court   Redacted as filed in
                   action                                                  state court.
        I          Kantarci Bankruptcy Petition                            Not applicable.
        J          Order of Discharge in Kantarci Bankruptcy Case          Not applicable.

            CFG reserves the right to modify, amend, or supplement this Witness and Exhibit List at

any time. CFG further reserves the right to ask the Court to take judicial notice of pleadings,

transcripts, and/or documents filed in or in connection with the above-captioned bankruptcy case

or the above-captioned adversary proceeding, to offer rebuttal exhibits, and to supplement or


                                                     2
HF 14008536v.5
Case 21-01214-SLM       Doc 22     Filed 09/16/21 Entered 09/16/21 13:34:19          Desc Main
                                  Document      Page 3 of 3



amend this Witness and Exhibit List at any time prior to or at the Proof Hearing. Designation of

any exhibit above does not waive any objections CFG may have to any exhibit listed on any other

party’s exhibit list.


Dated: New York, New York                   Respectfully submitted,
       September 16, 2021
                                            HERRICK, FEINSTEIN LLP

                                            /s/ Steven B. Smith
                                            Steven B. Smith
                                            Zachary Denver (pro hac vice pending)
                                            Rachel H. Ginzburg
                                            2 Park Avenue
                                            New York, NY 10016
                                            (212) 592-1400
                                            (212) 592-1500 (fax)
                                            E-mail: ssmith@herrick.com
                                                     zdenver@herrick.com
                                                     rginzburg@herrick.com

                                            Attorneys for Plaintiff Cosmopolitan
                                            Food Group, Inc.




                                               3
HF 14008536v.5
